          Case 18-50932-MFW           Doc 10-5      Filed 12/10/18       Page 1 of 2                  \ u\i



                     COMMONWEALTH OF MASSACHUSETTS
SUFFOLK, ss.                                                              SUPERIOR COURT
                                                                          CIVIL ACTION
                                                                          NO. 18-3199

                     COMMONWEALTH OF MASSACHUSETTS

                                              vs.

STARION ENERGY, INC; STARTEL DM, LLC; TELELINK, LLC; TELESTARS LLC;
    FEZ LLC, D/B/A SHORETEK; RUZHDIDAUTI and DASHMIR MURTISHI,
                              Defendants

                                             and

 MASSACHUSETTS ELECTRIC COMPANY, D/B/A NATIONAL GRID, and NSTAR
   ELECTRIC COMPANY, D/B/A EVERSOURCE ENERGY, Trustee Defendants

 FURTHER MEMORANDUM OF DECISION ON COMMONWEALTH'S MOTIONS
           FOR ATTACHMENT ON TRUSTEE PROCESS AND
                 FOR PRELIMINARY INJUNCTION

     Following argument and evidence on November 5, 2018, this Court ORDERS THAT                  jx£jy'h o

THE INJUNCTION ENTERED BY THE COURT ON OCTOBER 24. 2018 SHALL

REMAIN IN FULL FORCE AND EFFECT UNTIL NOVEMBER 12. 2018 AT 5 PM OR
                                                                                                  fyi A &
FURTHER ORDER OF THIS COURT, to wit:                                                               ^&

     (1) the trustee defendants National Grid and Eversource shall maintain in their possession            &

        all assets that are or will become due to Starion and not distribute those assets to        H-Jtr

        Starion or anyone acting on its behalf;                                                       '

     (2) that defendant Starion shall (a) not bill Massachusetts customers directly and shall         ,r
                                                                                                     N Or
        continue to bill such Massachusetts customers through National Grid and Eversource;               Pf A Gr

        (b) not cancel any contracts with Massachusetts customers, unless in the ordinary                 pA

        course of business; and (c) not sell, assign or otherwise transfer its Massachusetts

        customers.                                                                                        RmE-




                                              1

                                                                                                   C(Z(J
                                                                                                    5 Gf/v)
          Case 18-50932-MFW   Doc 10-5   Filed 12/10/18   Page 2 of 2




      SO ORDERED.

                                                 A/ Michael D. Ricciuti
                                                MICHAEL D. RICCIUTI
                                                Justice of the Superior Court
Dated: November 5, 2018
